        Case 1:21-cv-00836-WJ-KRS Document 2 Filed 09/07/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

STAR JOSEPH,

       Plaintiff,

v.                                                                  No. 21-cv-0836 WJ-KRS

UNITED STATES, et al,

       Defendants.
                              ORDER TO CURE DEFICIENCY

       This matter comes before the Court on Plaintiff’s Civil Letter-Complaint (Doc. 1). The

Complaint seeks damages for, inter alia, treason and racketeering. The filing is deficient because

Plaintiff failed to prepay the $402 civil fee, or alternatively, file a motion to proceed in forma

pauperis. See 28 U.S.C. § 1915(a)(2). Plaintiff must cure this deficiency within thirty (30) days

of entry of this Order. Any in forma pauperis motion must attach an inmate account statement

reflecting transactions between February 26, 2021 and August 26, 2021. If Plaintiff has not been

detained for six months, Plaintiff must submit a statement reflecting transactions between the date

of his arrest/detention and August 26, 2021, when he filed the case. All filings must include the

case number (21-cv-0836 WJ-KRS). The failure to timely prepay the filing fee or file an in forma

pauperis motion that includes an inmate account statement will result in dismissal of this case

without further notice.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff must prepay

the $402 filing fee, or alternatively, file a motion to proceed in forma pauperis along with an

account statement, as set forth above; and the Clerk’s Office shall mail Plaintiff a blank in forma

pauperis motion.



                                      ___________________________________________
                                      UNITED STATES MAGISTRATE JUDGE
